Title: Thomas Jefferson to Lafayette, 10 July 1811
From: Jefferson, Thomas
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


          
                  My dear Sir 
                   
                     Monticello 
                     July 10. 11.
          
		   
		  Since writing my letter of the day before yesterday I have recieved by post the inclosed copy of the Review of Montesquieu which I hasten to forward thro’ you to M. Tray 
                  Tracy. had I another it should have been devoted to you. it is even doubtful whether this may reach Washington in time to find mr Warden still there. I am not without hopes he will have been able to get a copy & carry it with him. ever affectionately Yours
          
            Th:
            Jefferson
        